Title: Notes on Debates, 31 March 1783
From: Madison, James
To: 


Monday March 31.
A letter was recd. from the Govr, of R. Island with resolutions of the Legislature of that State justifying the conduct of Mr. Howell.
On the arrival of the French Cutter with the acct of the signing of the general preliminaries, it was thought fit by Congress to hasten the effect of them by calling in the American Cruisers. It was also thought by all not amiss to notify simply the Intelligence to the British Commanders at N.Y. In addition to this it was proposed by the Secy. of F. A. and urged by the Delegates of Pa. by Mr. Lee, Mr. Rutlidge & others, that Congress should signify their desire & expectation that hostilities sd. be suspended at sea on the part of the Enemy. The arguments urged were that the effusion of blood might be immediately stopped & the trade of this Country rescued from depredation. It was observed on the other side that such a proposition derogated from the dignity of Congs.; shewed an undue precipitancy; that the intelligence was not authentic enough to justify the British commander in complying with such an overture; and therefore that Congs. would be exposed to the mortification of a refusal. The former considerations prevailed & a verbal sanction was given to Mr. Livingston’s expressing to the sd. Commanders the expectation of Congs. &c. This day their answers were recd. addressed to Robt. R. Livingston Esqr. &c&c&c. declining to accede to the stopping of hostilities at sea, & urging the necessity of authentic orders from G. B. for that purpose. With their letters Mr. Livingston communicated resolutions proposed from his office, “that inconsequence of these letters the orders to the American Cruisers sd. be revoked; and that the Executives sd. be requested to embargo all vessels.[”] Congs. were generally sensible after the rect. of these papers that they had committed themselves in proposing to the British Commanders at N.Y. a stop to naval hostilities; & were exceedingly at a loss to extricate themselves. On one side they were unwilling to publish to the world the affront they had recd. especially as no written order had been given for the correspondence and on the other it was necessary that the continuance of hostilities at sea should be made known to American Citizens. Some were in favor of the revocation of hostilities. others proposed as Col: Bland & Genl. Mifflin, that the Secy of F. A. should be directed verbally to publish the letters from Carlton & Digby. This was negatived. The superinscription was animadverted upon particularly by Mr. Mercer, who said that the letters ought to have been sent back unopened. Finally it was agreed that any member might take copies & send them to the press & that the subject should lie over for further consideration
